


TERM NOTE







$5,000,000

October __, 2007

New York, New York




FOR VALUE RECEIVED, the undersigned, HOUSE OF TAYLOR JEWELRY, INC., a Nevada
corporation (“Borrower”), hereby promises to pay on the Commitment Termination
Date to the order of NEW STREAM SECURED CAPITAL, L.P., a Delaware limited
partnership (“Lender”) at its offices located at 38C Grove Street, Ridgefield,
Connecticut 06877, or at such other place as Lender may designate from time to
time in writing, in lawful money of the United States of America and in
immediately available funds, the amount of FIVE MILLION DOLLARS and NO cents
($5,000,000), or such lesser amount as shall be advanced by Lender from time to
time, together with interest on the unpaid balance of such amount from the date
of this Note.  This Note is the Term Note issued under the Loan and Security
Agreement between Borrower and Lender of even date herewith (said agreement, as
the same may be amended, restated or supplemented from time to time, being
herein called the “Agreement”) to which a reference is made for a statement of
all of the terms and conditions of the Loan evidenced hereby.  Capitalized terms
not defined in this Note shall have the respective meanings assigned to them in
the Agreement.  This Note is secured by the Agreement, the other Loan Documents
and the Collateral, and is entitled to the benefit of the rights and security
provided thereby.

Interest on the outstanding principal balance under this Note is payable at the
Term Loan Rate or, under the circumstances contemplated by the Agreement, at the
Default Rate, in immediately available United States Dollars at the time and in
the manner specified in the Agreement.  The outstanding principal and interest
under this Note shall be immediately due and payable on the Commitment
Termination Date.

Payments received by Lender shall be applied against principal and interest as
provided for in the Agreement. To the fullest extent permitted by applicable
law, Borrower waives:  (a) presentment, demand and protest, and notice of
presentment, dishonor, intent to accelerate, acceleration, protest, default,
nonpayment, maturity, release, compromise, settlement, extension or renewal of
any or all of the Obligations, the Loan Documents or this Note; (b) all rights
to notice and a hearing prior to Lender’s taking possession or control of, or to
Lender’s replevy, attachment or levy upon, the Collateral or any bond or
security that might be required by any court prior to allowing Lender to
exercise any of its remedies; and (c) the benefit of all valuation, appraisal
and exemption laws.

Borrower acknowledges that this Note is executed as part of a commercial
transaction and that the proceeds of this Note will not be used for any personal
or consumer purpose.

Upon the occurrence of any one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided therein.





 

 

 







BORROWER ACKNOWLEDGES THAT BORROWER HAS WAIVED THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ON THIS NOTE. THIS NOTE IS GOVERNED BY THE LAW OF THE STATE
OF CONNECTICUT.

[SIGNATURE PAGE FOLLOWS]








 

 

 










HOUSE OF TAYLOR JEWELRY, INC.







By:

Name:

Title:





HOTJ Term Note

882210.3

 

 





